 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.3

24 MONTH CONSULTING AGREEMENT
EXTINSION/ AMMENDMENT TO AGREEMENT




The following is an extension dated April 23, 2008 to the agreement between
Capital Group Communications (CGC and XeDAR Corporation (XDR).


RECITALS


WHEREAS, Company is XeDAR Corporation and Consultant is Capital Group
Communications.


WHEREAS, Company desires to extend the services of Consultant to represent the
company in investors' communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;


NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:


1)  
Remuneration. As full and complete compensation for services described in this
Agreement, the Company shall compensate CGC as follows:



For undertaking this engagement and for other good and valuable consideration,
the Company agrees to issue and deliver to the Consultants a "Commencement
Bonus" payable in the form of 500,000 shares of the Company's Common Stock
("Common Stock").  This Commencement Bonus shall be issued and delivered to
consultant immediately following the date that XeDAR Corporation's shares are
traded on the American Stock Exchange, so long as the listing occurs by July
31st, 2008.  These shares will be tradable under Rule 144, but will also be
restricted as follows: 50% will be restricted for 12 months from the date the
extension Agreement is executed; 25% will be restricted for 18months from the
date the extension Agreement is executed; and the remaining 25% will be
restricted for 24 months from the date the extension Agreement is executed.  In
the event of a change in control the restriction will be removed from all of the
shares. (In the event XeDAR is acquired or sold before July 31st, 2008 CGC will
be rewarded its shares as if it were listed.  XeDAR agrees to accelerate its
application and not impede with the Listing or requirements to evade or
forestall any payments under this extension.)


a)  
 With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the "Shares"), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid and
non-assessable and that the issuance and eventual transfer of them to Consultant
has been duly authorized by the Company.  Company warrants that all Shares
issued to Consultant pursuant to this Agreement shall have been validly issued,
fully paid and non-assessable and that the issuance and any transfer of them to
Consultant shall have been duly authorized by the Company's board of directors.

 
1.
 
 
 

--------------------------------------------------------------------------------

 
 
 
b)  
Consultant acknowledges that the shares of Common Stock to be issued pursuant to
this Agreement (collectively, the "Shares") have not been registered under the
Securities Act of 1933, and Accordingly are "restricted securities" within the
meaning of Rule 144of the Act.



c)  
In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:



i)  
Consultant acknowledges that the Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested.

ii)  
Consultant has had experience in investments in restricted and publicly traded
securities, and Consultant has had experience in investments in speculative
securities and other investments which involve the risk of loss of investment.
Consultant acknowledges that an investment in the Shares is speculative and
involves the risk of loss. Consultant has the requisite knowledge to assess the
relative merits of this investment without the necessity of relying upon other
advisors, and Consultant can afford the risk of loss of his entire investment in
the Shares.



This extension shall not void the original agreement but shall constitute an
amendment to the agreement to extend such services for an additional 24 months.


2)  
Complete Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.



AGREED TO:


"Company"
 
XeDAR
 
Date:
By:
/s/ Hugh Williamson, III
Hugh Williamson, III
 
"Consultant"
 
CAPITALGROUP COMMUNICATIONS, INC
 
Date:
By:
/s/ Devin Bosch, President
Devin Bosch
 

 
2.


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------